Name: 79/587/EEC: Commission Decision of 15 June 1979 relating to the urgent supply of common wheat as food aid to the Republic of Chad (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-06-28

 Avis juridique important|31979D058779/587/CEE: DÃ ©cision de la Commission, du 15 juin 1979, relative Ã la fourniture d'urgence de froment tendre Ã la RÃ ©publique du Tchad Ã titre d'aide (Les textes en langues franÃ §aise et nÃ ©erlandaise sont les seuls faisant foi.) Journal officiel n ° L 160 du 28/06/1979 p. 0038 - 0039++++ ( 1 ) JO N L 281 DU 1 . 11 . 1975 , P . 1 . ( 2 ) JO N L 156 DU 14 . 6 . 1978 , P . 1 . ( 3 ) JO N L 281 DU 1 . 11 . 1975 , P . 89 . ( 4 ) JO N L 83 DU 30 . 3 . 1976 , P . 8 . ( 5 ) JO N L 84 DU 4 . 4 . 1979 , P . 1 . DECISION DE LA COMMISSION DU 15 JUIN 1979 RELATIVE A LA FOURNITURE D'URGENCE DE FROMENT TENDRE A LA REPUBLIQUE DU TCHAD A TITRE D'AIDE ( LES TEXTES EN LANGUES FRANCAISE ET NEERLANDAISE SONT LES SEULS FAISANT FOI . ) ( 79/587/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE REGLEMENT ( CEE ) N 2727/75 DU CONSEIL , DU 29 OCTOBRE 1975 , PORTANT ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DES CEREALES ( 1 ) , MODIFIE EN DERNIER LIEU PAR LE REGLEMENT ( CEE ) N 1254/78 ( 2 ) , VU LE REGLEMENT ( CEE ) N 2750/75 DU CONSEIL , DU 29 OCTOBRE 1975 , FIXANT LES CRITERES DE MOBILISATION DES CEREALES DESTINEES A L'AIDE ALIMENTAIRE ( 3 ) , ET NOTAMMENT SON ARTICLE 6 , VU LE REGLEMENT ( CEE ) N 696/76 DU CONSEIL , DU 25 MARS 1976 , PORTANT DEROGATION AU REGLEMENT ( CEE ) N 2750/75 EN CE QUI CONCERNE LES PROCEDURES DE MOBILISATION DES CEREALES DESTINEES A L'AIDE ALIMENTAIRE ( 4 ) , CONSIDERANT QUE , LE 8 MAI 1979 , LE CONSEIL DES COMMUNAUTES EUROPEENNES A EXPRIME SON INTENTION D'OCTROYER , DANS LE CADRE D'UNE ACTION COMMUNAUTAIRE , 3 500 TONNES DE FROMENT TENDRE A LA REPUBLIQUE DU TCHAD AU TITRE DE SON PROGRAMME D'AIDE ALIMENTAIRE POUR 1978/1979 ; CONSIDERANT QUE , COMPTE TENU DE LA NECESSITE D'APPORTER UNE AIDE RAPIDE , IL S'AVERE NECESSAIRE DE RECOURIR A UNE PROCEDURE DE GRE A GRE POUR CETTE FOURNITURE ; CONSIDERANT QUE LE REGLEMENT ( CEE ) N 652/79 DU CONSEIL DU 29 MARS 1979 ( 5 ) A DEFINI LE COEFFICIENT DE CONVERSION EN ECUS DES MONTANTS FIXES EN UNITES DE COMPTE ( UC ) ; CONSIDERANT QUE LES MESURES PREVUES A LA PRESENTE DECISION SONT CONFORMES A L'AVIS DU COMITE DE GESTION DES CEREALES , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER 1 . EN APPLICATION DE L'ARTICLE 1ER DU REGLEMENT ( CEE ) N 696/76 DU CONSEIL , DU 25 MARS 1976 , L'OFFICE BELGE DE L'ECONOMIE ET DE L'AGRICULTURE ( OBEA ) , RUE DE TREVES 82 A B-1040 BRUXELLES ( ORGANISME D'INTERVENTION ) , PROCEDE , PAR LA CONCLUSION D'UN CONTRAT DE GRE A GRE , A LA MOBILISATION DE 3 500 TONNES DE FROMENT TENDRE SUR LE MARCHE DE LA COMMUNAUTE , DESTINE A LA REPUBLIQUE DU TCHAD . 2 . PAR LA CONCLUSION DU CONTRAT DE GRE A GRE , L'OBEA DOIT RECHERCHER LES CONDITIONS LES MOINS ONEREUSES . 3 . LE CONTRAT PORTE SUR LA FOURNITURE AU PORT D'EMBARQUEMENT , LES FRAIS DE CHARGEMENT ET DE TRANSPORT DU PRODUIT RENDU A N'DJAMENA . 4 . LE PRODUIT DOIT ETRE LIVRE EN SACS DE JUTE NEUFS D'UNE CONTENANCE DE 50 KILOGRAMMES NET . POIDS MINIMAL DES SACS : 600 GRAMMES . LES SACS SERONT MARQUES COMME SUIT PAR IMPRESSION SUR L'EMBALLAGE : " FROMENT TENDRE _ DON DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE A LA REPUBLIQUE DU TCAD " . EN VUE D'UNE EVENTUELLE REMISE EN SAC , L'ADJUDICATAIRE FOURNIT 2 % DE SACS VIDES , NEUFS ET DE MEME QUALITE QUE CEUX CONTENANT LA MARCHANDISE , MAIS AVEC L'IMPRESSION SUIVIE D'UN R MAJUSCULE . ARTICLE 2 LE PRODUIT VISE A L'ARTICLE 1ER DOIT ETRE DE QUALITE SAINE , LOYALE ET MARCHANDE , ETRE EXEMPT DE FLAIR ET REPONDRE AU MOINS A LA QUALITE TYPE POUR LAQUELLE EST FIXE LE PRIX D'INTERVENTION . ARTICLE 3 1 . UNE CAUTION DE 6 ECUS PAR TONNE DE PRODUIT EST CONSTITUEE PAR L'INTERESSE LORS DE LA SIGNATURE DU CONTRAT . ELLE EST LIBEREE APRES LA REALISATION DANS LE DELAI PREVU DES OPERATIONS EN CAUSE ET , EN CE QUI CONCERNE LES QUANTITES NON REALISEES , EN CAS DE FORCE MAJEURE . 2 . LA CAUTION VISEE AU PARAGRAPHE 1 PEUT ETRE CONSTITUEE EN ESPECES OU SOUS FORME DE GARANTIE DONNEE PAR UN ETABLISSEMENT DE CREDIT REPONDANT AUX CRITERES FIXES PAR L'ETAT MEMBRE . ARTICLE 4 L'EMBARQUEMENT DOIT ETRE EFFECTUE ENTRE LE 1ER ET LE 15 JUILLET 1979 . ARTICLE 5 L'ORGANISME D'INTERVENTION DEMANDE A L'INTERESSE LA FOURNITURE DES RENSEIGNEMENTS SUIVANTS : A ) UNE ATTESTATION FAISANT ETAT DES QUANTITES EMBARQUEES ET DE LA QUALITE DES PRODUITS ; B ) LA DATE DE DEPART DES NAVIRES , LA DATE PREVUE POUR L'ARRIVEE DES PRODUITS A DESTINATION ; C ) TOUT INCIDENT EVENTUEL POUVANT INTERVENIR LORS DU TRANSPORT DES PRODUITS . L'ORGANISME D'INTERVENTION TRANSMET , DES LEUR RECEPTION , LES RENSEIGNEMENTS PRECITES A LA COMMISSION AINSI QU'UN DOUBLE DU CONTRAT DE GRE A GRE . ARTICLE 6 LE ROYAUME DE BELGIQUE EST DESTINATAIRE DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 15 JUIN 1979 . PAR LA COMMISSION FINN GUNDELACH VICE-PRESIDENT